Citation Nr: 0521478	
Decision Date: 08/09/05    Archive Date: 08/19/05

DOCKET NO.  98-03 347A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a nervous disorder, to 
include schizophrenia.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The veteran had honorable active service from March to July 
1977.

This appeal arises from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, that determined that new and material 
evidence had not been submitted to reopen claim of 
entitlement to service connection for a mental disability.  
The veteran has appealed to the Board of Veterans' Appeals 
(Board) for service connection for schizophrenia.

In his notice of disagreement (NOD), the veteran requested an 
RO hearing.  He failed to report for a hearing scheduled in 
September 1998, although the RO notification letter has not 
been returned by the United States Postal Service as 
undeliverable.  The veteran has not explained his failure to 
report nor has he requested rescheduling of the hearing.  
Under these circumstances, the Board deems the hearing 
request to be withdrawn.  See 38 C.F.R. § 20.702(d) (2004).

In November 1997, the RO denied entitlement to service 
connection for an eye disorder and the veteran submitted an 
NOD.  The RO issued a statement of the case (SOC); however, 
the veteran did not submit a VA Form 9, Substantive Appeal, 
and the RO administratively closed that case. 

In September 2002, the Board undertook development of the 
claim in accordance with the provisions of 38 C.F.R. 
§ 19.9(a)(2) (2004).  After this regulation was invalidated, 
the Board issued a remand in October 2003 to complete the 
development it had undertaken.  Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).

The reopened claim for service connection for schizophrenia 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.



FINDINGS OF FACT

1.  By rating decision of August 1977, the RO denied service 
connection for a nervous condition and properly notified the 
veteran of that decision.  

2.  The veteran did not appeal the August 1977 decision and 
it became final.

3.  Evidence received since the August 1977 rating decision 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The August 1977 rating decision, which denied service 
connection for a nervous condition, is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.160, 20.200, 20.201, 
20.202, 20.300, 20.301(a), 20.302, 20.1103 (2004).

2.  New and material evidence has been received to warrant 
reopening the previously and finally denied claim of 
entitlement to service connection for a nervous condition, 
and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA redefined VA's duty to assist and enhanced VA's duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
(2004).

Under the VCAA, VA has a duty to tell a claimant what 
evidence is needed to substantiate a claim, what evidence the 
claimant is responsible for obtaining and what evidence VA 
will undertake to obtain.  38 U.S.C.A. § 5103(a) (West 2002).  
VA has also undertaken to tell claimants to submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b) (2004).  

VA has notified the veteran of the information and evidence 
needed to substantiate his claim.  The RO provided a rating 
decision, SOC, supplemental SOC, and VCAA notice letters sent 
in August 2001, and in March and November 2004.  These 
documents provided notice of the law and governing 
regulations, the reasons for the determinations made 
regarding his claim, and they told him of the evidence needed 
to substantiate the claim.    

VA has assisted in substantiating the claims by providing 
examinations and obtaining all evidence adequately identified 
by the veteran or the record.  The Board remanded the case in 
October 2003 to ensure that the duty to assist was fulfilled.  
38 U.S.C.A. § 5103A(b)-(d) (West 2002).

The Court has concluded that the VCAA was not applicable 
where further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary.  

Reopening

Pursuant to 38 U.S.C. §§ 5108 and 7105(c), when a claim has 
been disallowed by the RO, "the claim may not thereafter be 
reopened and allowed and a claim based upon the same factual 
basis may not be considered" unless new and material 
evidence has been presented.  38 C.F.R. §§ 3.156(a), 3.160, 
20.200, 20.201, 20.202, 20.301(a), 20.1103 (2004).

The current version of 38 C.F.R. § 3.156(a) (2004) applies to 
any claim to reopen a finally decided claim received on or 
after August 29, 2001.  The claim in this appeal was received 
prior to the effective date of the revision and must be 
evaluated using the earlier-more liberal-version of the 
regulation which states:

New and material evidence is evidence 
that has not been previously submitted to 
agency decision makers that bears 
directly and substantially upon the 
specific matter under consideration, that 
is neither cumulative nor redundant and 
that, by itself, or in connection with 
evidence previously assembled, is so 
significant that it must be considered to 
fairly decide the merits of the claim.   
38 C.F.R. § 3.156(a) (2001); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  

In Hodge, the United States Court of Appeals for the Federal 
Circuit stressed that newly submitted evidence could be 
material if it resulted in a more complete record for 
evaluating the disability.  With respect to any application 
to reopen a finally decided claim, the credibility of the 
newly submitted evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

The relevant evidence of record at the time of an August 1977 
RO rating decision consists of service medical records 
(SMRs), private medical records, and claims and statements of 
the veteran.

The veteran's SMRs include a January 1977 enlistment 
examination report and a medical history questionnaire.  On 
the questionnaire, he reported having been hospitalized from 
April 5, 1976, to May 20, 1976, at Vermont State Hospital, 
"to work out some family problems."  He checked "no" to a 
history of nervous trouble.

According to a January 1977 examination report, the veteran 
was found to be normal psychiatrically.  In the summary of 
defects and diagnoses portion of the examination report, the 
physician noted a history of having been in Vermont State 
Hospital from April 5, to May 20, 1976, as a volunteer 
patient, that Dr. James Toolan's letter had been reviewed on 
March 8, 1977, and that no disqualifying defect or diseases 
were noted.  Signatures of two medical doctors appear on the 
January 1977 examination report.  One signature is dated 
March 8, 1977, and the reviewing doctor's signature bears no 
date.  

The SMRs include a letter dated February 14, 1977, from James 
M. Toolan, M.D.  Dr. Toolan reported that the veteran was 
known briefly by United Counseling Service of Bennington 
County, Inc., from March to June 1976, for anxiety, school, 
family, and career planning matters.  He was subsequently 
admitted to Putnam Memorial Hospital and then to a Vermont 
State Hospital rehabilitation program.  Dr. Toolan reported, 
"In part, this major hospitalization was due to a drug 
reaction from medication given at the Putnam Hospital."  

Dr. Toolan mentioned that the veteran greatly improved while 
hospitalized, was anxious to joint the military, and might 
benefit from the experience.

The SMRs further reflect that the veteran became violent on 
March 19, 1977, and was taken to the emergency room while at 
basic training.  The assessment was schizophrenia, acute.  

A June 1977 Air Force Medical Board report notes that on the 
eighth day of basic training the veteran exhibited bizarre 
and destructive behavior.  The report notes that the veteran 
had reported that in April 1976 he was hospitalized and 
diagnosis of acute schizophrenic reaction was given.  The 
Medical Board report notes that after diagnostic testing, the 
final diagnosis was chronic, severe, paranoid schizophrenia, 
manifested by auditory and visual hallucinations, 
ambivalence, flat affect, loose associations, private logic, 
and paranoid delusions.  The stressor was "Routine military 
training."  A predisposition was noted due to schizophrenic 
episode in April 1976.  

The Medical Board report further notes that the veteran could 
not care for himself and was to be transferred to White River 
Junction VA Medical Center.  Prognosis was "guarded, with 
appropriate care."  The report concludes that chronic, 
severe, paranoid schizophrenia would severely impair the 
veteran, would require more than 90 days of hospitalization, 
was not incurred while entitled to basic pay, existed prior 
to service, and was not permanently aggravated by service. 

The Board must review the evidence submitted since the 
adverse August 1977 RO rating decision to determine whether 
any of it is new and material evidence, that is, whether it 
is neither cumulative nor redundant, whether it is so 
significant it should be considered to fairly evaluate the 
claim, or whether it results in a more complete record for 
evaluating the service connection claim.  The evidence 
submitted since the August 1977 RO decision includes an 
application to reopen the claim, VA and private clinical 
records, and the veteran's statements.  

In June 1995, the veteran requested that the claim be 
reopened.  In July 1995, the National Personnel Records 
Center (NPRC) forwarded additional SMRs; however, it appears 
that any relevant SMRs had previously been considered.  Thus, 
this is not new and material evidence.  

In August 1997, the RO received a Southwestern Vermont 
Medical Center hospitalization report dated in October 1986.  
The report contains a final discharge diagnosis of possible 
bipolar disorder.  This item is relevant to the claim because 
bipolar disorder is not the same psychiatric disability that 
the RO had determined to have preexisted active military 
service.  Thus, it is new and material evidence. 

The RO received a VA hospital report reflecting a psychiatric 
hospitalization from January to April 1997.  The diagnosis 
was paranoid schizophrenia, episodic, with inter-episode 
residual symptoms.  This is relevant to the claim because it 
reflects schizophrenia, for which the veteran seeks service 
connection.  Because evidence of a current disability is 
necessary to substantiate a service connection claim, it is 
new and material evidence.  

In September 1997, the RO obtained records of psychiatric 
treatment from Vermont State Hospital, in May and June 1976.  
These showed treatment for acute schizophrenia after suicide 
attempts.  These records are new in that they document that 
the condition diagnosed during service was treated prior to 
service.

In December 2004, a VA psychiatrist examined the veteran, 
rendered a diagnosis, and determined that the current 
disability was a natural progression of a preexisting 
disease.  This examination report is highly relevant medical 
evidence, because it provides evidence of a current 
psychiatric disability, which is necessary to support a 
service connection claim, and it addresses the question of 
whether a preexisting disability is entitled to the 
presumption of aggravation, which is an important avenue to 
service connection.  Thus, this is new and material evidence.   

The Board finds that the above evidence is so significant 
that it must be considered to fairly decide the merits of the 
claim.  The service connection claim must therefore be 
reopened.  


ORDER

New and material evidence having been submitted, the claim 
for service connection for a nervous condition, to include 
schizophrenia is re-opened.


REMAND

In its previous remand, the Board asked that the veteran be 
afforded a psychiatric examination and that the examiner 
acknowledge review of the claims folder in the examination 
report.  The report of the December 2004 examination report 
contains no indication that the examiner reviewed the claims 
folder.  It makes no specific mention of the records from the 
veteran's psychiatric hospitalization prior to service.

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  In Stegall the Court held that "where . . . the 
remand orders of the Board . . . are not complied with, the 
Board itself errs in failing to insure compliance."  Id.

Since the Board undertook development of this claim in 2002, 
there has been significant change in the law governing 
service connection and pre-existing disabilities.  A veteran 
is now deemed to be in sound condition at service entrance 
unless clear and unmistakable evidence (obvious and manifest) 
shows both that the disability pre-existed service and was 
not aggravated therein.  38 U.S.C.A. § 1111 (West 2002); 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) 
(invalidating a provision of 38 C.F.R. § 3.304, which 
required only clear and unmistakable evidence of pre-
existence to rebut the presumption of soundness).

Accordingly, this case is REMANDED for the following:

1.  The examiner who conducted the 
December 2004 examination should be asked 
to review the claims folder and 
acknowledge such review in an addendum to 
that examination.  The examiner should 
answer the following questions:

a)  Is it clear and unmistakable that the 
disability diagnosed as acute 
schizophrenia in the pre-service hospital 
records underwent no permanent increase 
in severity during service?

b)  If the disability diagnosed as acute 
schizophrenia underwent a permanent 
increase in severity during service, was 
such increase due to the natural progress 
of the disease?

c)  Did any other current psychiatric 
disability have its onset in service or 
within one year after service?

The examiner should provide a rationale 
for these opinions.  If the examiner is 
unavailable, another suitable physician 
should be asked to review the claims 
folder and provide the necessary 
opinions.

2.  After ensuring that all requested 
opinions and findings have been obtained, 
readjudicate the claim.  If it remains 
denied, issue supplemental statement of 
the case, before returning the appeal to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


